 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                            EASTTERN DISTRICT OF CALIFORNIA
 9
10 RAYMOND J. CASTANEDA, JR.                     )   Case No.: 1:19-cv-00096-DAD-SAB
11                                               )
                   Plaintiff,                    )
12                                               )   ORDER RE: STIPULATION OF
13           vs.                                 )   THE PARTIES TO CONTINUE THE
                                                 )   MANDATORY SCHEDULING
14                                                   CONFERENCE
     COASTAL PACIFIC EXPRESS, INC.;              )
15 et al.,                                       )
16                 Defendants.                   )
                                                 )   (ECF No. 3)
17                                               )
18
19           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
20 the March 18, 2019 Mandatory Scheduling Conference CONTINUED to June
21 25, 2019 at 9:00 a.m. in Courtroom 9 and the parties shall file a joint scheduling
22 report seven (7) days prior to the scheduling conference.
23
24 IT IS SO ORDERED.
25 Dated:      March 7, 2019
26                                               UNITED STATES MAGISTRATE JUDGE

27
28


                                             1
